UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

TIMOTHY RoWBoTToM, et ai.,
Plaintiffs,
cIvIL AcTIoN No. 19_cv-00657
V.
<sAPoRITo M J\/VILKE'SLED
cITY oF HARRISBURG, et ai., BARRE
APR ‘ " 2019
Defendants. pm
DEPUTY CLERK

MEMORANDUM
This is a pro se civil action for damages and declaratory judgment
against various municipal defendants, as Well as private individuals and
business entities that are alleged to have acted in concert With the
municipal defendants lt Was provisionally initiated by the lodging of a
pro se complaint on April 17, 2019. (Doc. 1.) The three named plaintiffs
are: (a) Timothy Rowbottom (“Timothy”), a natural person and resident
of Pennsylvania; (b) J ames Lee Rowbottom (“James”), a natural person
and resident of Pennsylvania; and (c) TNT International, lnc. (“TNT”), a
Pennsylvania corporation of Which Timothy is the sole shareholder and
president.
Generally, to initiate a civil action such as this, a plaintiff is

required to pay a $350 filing fee and a $50 administrative fee, due upon

opening of the case. See 28 U.S.C.A. § 1914(a) (imposing a filing fee of
$350); id. § 1914(b) & note (District Court Miscellaneous Court Fee
Schedule 1[ 14) (imposing an additional administrative fee of $50).
lndigent plaintiffs are permitted to move for leave to proceed Without
prepayment of fees_or in forma pauperis (“IFP”)_under 28 U.S.C.
§ 1915.

Here, the plaintiffs have failed to remit the requisite $400 filing and
administrative fees. Along With the complaint, they have submitted a
motion for leave to proceed in forma pauperis With respect to Timothy
only. (Doc. 2.) “[A]lthough only one filing fee needs to be paid, if multiple
plaintiffs seek to proceed in forma pauperis, each such plaintiff must
qualify for in forma pauperis status and the plaintiffs must establish that
they cannot, singly or together, pay the filing fee.” Roberts U. Auiles, Civil
Action No. 10-5916 (FSH), 2010 WL 493992'7, at *1 (D.N.J. Nov. 30,
2010); accord Anderson U. California, No. 10 CV 2216 MMA (AJB), 2010
WL 4316996, at *1 (S.D. Cal. Oct. 27, 2010); Darden v. Indymac Bancorp,
Inc., No. CIV S-09-2970 JAM DAD PS, 2009 WL 5206637, at *1 (E.D. Cal.
Dec. 23, 2009). No such application has been submitted With respect to

co-plaintiff James. Moreover, as a corporation, TNT is simply not eligible

for in forma pauperis status under § 1915. See Rowland U. Cal. Men’s
Colony, Unit ll Men’s Advisory Council, 506 U.S. 194, 201-08 (1993)
(holding that organizations are ineligible for § 1915 in forma pauperis
status, Which is strictly limited to natural persons); FDM Mfg. Co. v.
Scottsdale Ins. Co., 855 F.2d 213, 213-15 (5th Cir. 1988) (“[C]orporations
are not entitled to IFP treatment under 28 U.S.C. § 1915(a).”).

The inclusion of TNT, a corporation, among the named plaintiffs
raises an additional issue. Rule 11 of the Federal Rules of Civil Procedure
requires that “[e]very pleading, Written motion, and other paper must be
signed . . . by a party personally if the party is unrepresented [by
counsel].” Fed. R. Civ. P. 11(a) (emphasis added). The original complaint
Was personally signed by plaintiffs Timothy and James, representing
themselves Without counsel, as is their right under 28 U.S.C. § 1654.
HoWever, the complaint does not include any signature by counsel for the
corporate plaintiff, TNT.

lt is well established that a corporation may not appear in federal
court as a pro se litigant, but rather it must be represented by a licensed
attorney. See Rowland, 506 U.S. at 202-03 (“It has been the law for the 4

better part of two centuries . . . that a corporation may appear in the

federal courts only through licensed counsel.”); Simbraw, Inc. v. United
States, 367 F.2d 373, 373 (3d Cir. 1966) (per curiam) (“[A] corporation
[must], to litigate its rights in a court of laW, employ an attorney at law
to appear for it and represent it in the court or courts before Whom its
rights need to be adjudicated[.]”); see also Lawson v. Nat’l Continental-
Progressive Ins. Co., 347 Fed. App’X 741, 742 n.l (3d Cir. 2009) (per
curiam); Curbison U. U.S. Gou’t of N.J., 242 Fed. App’X 806, 808-09 (3d
Cir. 2007) (per curiam); Kilinc v. Tracfone Wireless lnc., 757 F. Supp. 2d
535, 537 (W.D. Pa. 2010); Rhino Assocs., L.P. v. Berg Mfg. & Sales Corp.,
531 F. Supp. 2d 652, 656 (M.D. Pa. 2007). Thus, the original complaint
lodged With the Court for filing on April 17, 2019, has satisfied Rule 11
only With respect to Timothy RoWbottom and J ames Lee Rowbottom, the
only plaintiffs to have affixed Valid signatures to that pleading lt is
unsigned With respect to TNT International, Inc.

Rule 11 further provides that “[t]he court must strike an unsigned
paper unless the omission is promptly corrected after being called to
the . . . party’s attention.” Fed. R. Civ. P. 11(a); see also People ex rel.
Sneacl u. Kirklancl, 462 F. Supp. 914, 917-18 (E.D. Pa. 1978) (striking pro

se complaint With respect to two plaintiffs Who did not sign it).

Accordingly, the plaintiffs, having noW been notified of the defect in their
complaint, Will be directed to correct the defect by submitting a copy of
the complaint With the signature of a licensed attorney, admitted to the
bar of this Court, Who Will thereafter appear in this matter as counsel of
record for TNT. Together With this properly signed copy of the complaint,
the plaintiffs Will be further directed to remit payment of the requisite
$'400 filing and administrative fees. If a copy of the complaint fully
compliant With Rule 11 is not filed Within the specified time period, the
complaint Will be struck With respect to plaintiff TNT, and the action Will
proceed on the complaint With Timothy and J ames as the only remaining
plaintiffs See Fed. R. Civ. P. 11(a); Sneaol, 462 F. Supp. at 917-18.

An appropriate Order folloWs.

Dated: April 2¥ , 2019 . ’
OSE H F. S RITO, .
United States Magistrate Judge

